Citation Nr: 0515210	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right inguinal hernia, currently evaluated 
as noncompensably disabling.

2.  Entitlement to service connection for a knee disability.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a right ingrown 
toenail disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1973 to July 1976.  His DD 214 is indicative 
of foreign/sea service during Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which granted the veteran's claim 
for service connection for a right inguinal hernia, assigning 
a noncompensable initial rating for that disorder, and also 
denied claims for service connection for a knee condition, 
PTSD and a right ingrown toenail.  The veteran perfected an 
appeal of this rating decision.  

During his personal hearing testimony in February 2005, the 
veteran stated that he believed his ventral hernia, for which 
he has recently been treated, is related to his service-
connected right inguinal hernia.  He appears to be raising a 
claim of entitlement to service connection for a ventral 
hernia on a secondary basis.  This issue has not yet been 
addressed by the RO and is referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction of issues not yet 
adjudicated by the RO).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.




FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's right inguinal hernia has been asymptomatic 
since his December 1991 surgery.  It is not recurrent and 
does not require support of a truss or belt.

2.  The medical and other evidence of record does not support 
a finding that a knee disability currently exists.

3.  The medical and other evidence of record does not support 
a finding that a right ingrown toenail disability currently 
exists.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for a 
service-connected right inguinal hernia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2004).

2.  A knee disability was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  A right ingrown toenail disability was not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in April 2002, prior to the initial 
decision on the claim in August 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Notice 

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

First, with regard to the information and evidence not of 
record that is necessary to substantiate the claims, the 
Board observes that the veteran was notified by the January 
2004 statement of the case (SOC) and the January 2005 
supplemental statement of the case (SSOC) of the need to 
submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims. More significantly, letters were sent to the veteran 
in April 2002 and January 2004 which were specifically 
intended to address the requirements of the VCAA.  Those 
letters detailed the evidence needed to substantiate his 
claims for service connection, emphasizing the veteran needed 
medical evidence of current disabilities and a nexus to 
service which could be found in medical records or medical 
opinions.  The letters also stated the requirements for an 
increased disability rating, specifically asking in the April 
2002 letter for evidence that the service-connected condition 
"has worsened and warrants a higher evaluation."  Thus, 
both letters, along with the January 2004 SOC and January 
2005 SSOC, not only notified the veteran of the evidence 
already of record, but also notified him specifically of the 
additional evidence that was needed in his case.

Second, concerning the information and evidence the VA will 
seek to provide, the RO, in the April 2002 letter, informed 
the veteran that his service medical records and personnel 
file were being requested.  The January 2004 letter indicated 
that VA was responsible for getting "relevant records from 
any Federal agency.  This may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The April 2002 letter emphasized that the 
veteran must provide enough information about these records 
so that they could be requested on his behalf.  The RO also 
advised him in the January 2004 letter that a VA medical 
examination would be provided if it was necessary to make a 
decision in his claims.  

Third, the RO must informed the claimant of the information 
and evidence he was expected to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The January 
2004 letter stated that VA would make reasonable efforts to 
get "relevant records not held by a Federal agency.  This 
may include records from State or local governments, private 
doctors and hospitals, or current or former employers."  The 
January 2004 emphasized that it was the veteran's 
responsibility to ensure that all records not in possession 
of a Federal department or agency were received.  
Additionally, the April 2002 letter informed him that he 
could expedite the processing of his claims by obtaining 
copies of private treatment records himself and submitting 
them to the RO.

Finally, the RO fulfilled the requirement to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  See 38 U.S.C.A. § 5103 (West 
2002); 38 CFR § 3.159(b)(1) (2004).  The April 2002 letter 
asked the veteran to "tell us if you know of any additional 
evidence you would like us to consider for the condition(s) 
addressed by this claim."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the April 2002 letter and the January 
2004 letter together properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claims, 
and they properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  
Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the veteran's service 
medical records, service personnel records and VA and private 
treatment records.  The veteran indicated during his February 
2005 personal hearing that there were records available at 
the VA medical center in Los Angeles dated in 1976.  However, 
the RO contacted this facility in August 2002.  On August 12, 
2002, a representative from that facility indicated that 
there were no records available for the veteran. 

The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2004).   However, as 
will be explained below the veteran has presented no 
competent medical evidence as to the claimed knee disability 
or right ingrown toenail disability.  In the absence of 
competent medical evidence of a current knee or right toe 
disability, physical examination of the veteran is not 
necessary.  Referral for a medical nexus opinion is similarly 
not necessary.  

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of a current knee or right toe disability.  

As for the veteran's service-connected right inguinal hernia, 
he has not offered any competent medical evidence that his 
hernia has been symptomatic other than his surgery in 
December 1991.  The only records pertaining to a hernia 
problem are for a current ventral hernia that is not relevant 
to the present claim.  Moreover, there is no evidence that 
the veteran's right inguinal hernia has worsened or increased 
in severity since the August 2002 rating decision, and the 
veteran does not so claim.  Instead, the veteran disagrees 
with the percentage rating assigned to his service-connected 
right inguinal hernia disability.  Under these circumstances, 
a VA examination is not required.  Therefore, contrary to the 
assertions of the veteran's representative during his 
February 2005 personal hearing, remanding these claims for VA 
examinations is not warranted.  See 38 C.F.R. § 3.159(c)(4) 
(2004).

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claims has 
been consistent with the provisions of the VCAA.  The veteran 
has been accorded appropriate opportunity to present evidence 
and argument in support of his claims.  See 38 C.F.R. § 3.103 
(2004).  As indicated in the Introduction, the veteran 
provided testimony at a personal hearing in February 2005.  
Neither the veteran nor his representative has indicated the 
existence of any other evidence that is relevant to his 
appeal.  Accordingly, the Board will proceed to a decision on 
the merits as to the issues on appeal.

1.  Entitlement to an increased disability rating for a 
service-connected right inguinal hernia, currently evaluated 
as noncompensably disabling.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Specific rating criteria

The veteran is currently assigned a noncompensable (zero 
percent) evaluation for his service-connected right inguinal 
hernia under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under 
38 C.F.R. § 4.114, Diagnostic Code 7338 (hernia, inguinal), a 
noncompensable rating is warranted where the inguinal hernia 
is small, reducible, or without true hernia protrusion, or 
where it is not operated, but remediable.  A 10 percent 
rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  
A 60 percent evaluation is warranted for a large, 
postoperative, recurrent hernia that is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  Note: Add 10 percent for bilateral 
involvement, providing the second hernia is compensable.  



Factual background

As noted above, the veteran served on active duty from 
September 1973 to July 1976.  The veteran's September 1972 
entrance examination shows that prior to entering military 
service the veteran had a hernia surgery.  The veteran's 
discharge examination in July 1976 shows a diagnosis of a 
right inguinal hernia.
A record from South Community Hospital dated in December 1991 
shows that the veteran underwent a bilateral inguinal hernia 
surgery.  

In a March 1994 record from St. Anthony Hospital, the veteran 
underwent surgery for a recurrent epigastric hernia and 
incarcerated right femoral hernia.  

In an August 2002 rating decision, the RO granted service 
connection for a right inguinal hernia; a noncompensable 
rating was assigned.  

Records from the VA medical center in Oklahoma City are dated 
from June 2003 to January 2005.  In August 2003 the veteran 
complained of a large mass in his lower left quadrant.  A 
ventral hernia was diagnosed and the veteran was placed on a 
waiting list for surgery.  The veteran returned in November 
2004 with the same complaints.  A diagnosis of a ventral 
hernia was made.  As of January 2005, the veteran was still 
on a waiting list for ventral hernia surgery.

Analysis

A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under Diagnostic 
Code 7338 for his right inguinal hernia.  The currently 
assigned noncompensable disability rating contemplates an 
inguinal hernia that is small, reducible, or without true 
hernia protrusion or not operated but remediable.  The 
veteran's right inguinal hernia was surgically repaired in 
December 1991; however, subsequent to that surgery his right 
inguinal hernia has been asymptomatic.  Since December 1991 
the veteran has not made one complaint as to his right 
inguinal hernia, though he presented to the Oklahoma City VA 
medical center numerous times over the past few years.  He 
did complain as to his ventral hernia, but that particular 
hernia is not service-connected and does not concern the 
present claim.  The presence of the veteran's right inguinal 
hernia has not been acknowledged by any examiner since the 
December 1991 surgery.  The veteran's right inguinal hernia, 
if at all symptomatic, meets the criteria for a 
noncompensable disability rating.  The lack of medical 
evidence, if anything, demonstrates that veteran's service-
connected right inguinal hernia is certainly small and 
without true hernia protrusion.

A 10 percent rating under Diagnostic Code 7338 requires that 
a "recurrent" inguinal hernia that is "readily reducible 
and well supported by a truss or belt."  The evidence does 
not show this.  The only diagnosis of a recurrent hernia is 
in regards to the veteran's ventral hernia, which, as 
discussed immediately above is not service-connected.  
Moreover, the veteran testified during his February 2005 
personal hearing that he did not wear a truss or belt for his 
right inguinal hernia.  Moreover, there is no evidence of 
record of a small or large recurrent right inguinal hernia 
that is not readily reducible.  

Accordingly, the Board believes that symptoms associated with 
the veteran's right inguinal hernia do not warrant an 
increased disability rating above the currently assigned 
noncompensable rating.  The Board notes that the veteran did 
have a left inguinal hernia in December 1991, but the left 
hernia is not service-connected.  Therefore, 10 percent 
cannot be added under the note in Diagnostic Code 7338 for 
bilateral involvement.  In any case, even if the left 
inguinal were service-connected, the note would not be 
applicable, as it requires that the second hernia be of a 
compensable degree.  See 38 C.F.R. § 4.114, Diagnostic Code 
7338 (2004)

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right inguinal hernia has not changed appreciably since the 
veteran filed his claim.  There appears to have been no 
findings and no evidence which would allow for the assignment 
of a compensable disability rating at any time during the 
period of time here under consideration.  Based on the 
record, the Board finds that a noncompensable disability 
rating was properly assigned for the entire period from the 
date of service connection from March 19, 2002.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that, contrary to the assertions of the veteran's 
representative, the preponderance of the evidence is against 
the veteran's claim for an increased rating. The benefit 
sought on appeal is accordingly denied.

The veteran has not in connection with this appeal indicated, 
or presented evidence to support the premise, that his 
service-connected right inguinal hernia disability results in 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2004) (extraschedular rating criteria).  Accordingly, in the 
absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance).  In the event if the veteran believes that an 
exceptional or unusual disability picture is present which 
warrants consideration of an extraschedular rating by 
appropriate VA officials, he may raise this matter with the 
RO.

2.  Entitlement to service connection for a knee disability.

3.  Entitlement to service connection for a right ingrown 
toenail disability.

Pertinent law and regulations

Service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  In order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. 
See 38 C.F.R. § 3.303(b).

Analysis

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, there is evidence that the veteran 
presented to a U.S. Naval Hospital in June 1976 for excision 
of an ingrown toenail of the right great toe and associated 
cellulitis.  Accordingly, Hickson element (2) is satisfied as 
to the right ingrown toenail claim

As for the knee claim, service medical records show that the 
veteran reported a "trick" or locked knee in a March 1975 
report of medical history.  He complained of knee pain in May 
1976.  X-rays showed a large osteochondroma of the left 
distal femur, but no other joint or bony abnormalities.  The 
veteran was referred to the orthopedic clinic in May 1976, 
where the impression was recurrent subluxation of the patella 
and mild chondromalacia.  These diagnoses were not noted on 
the veteran's July 1976 separation examination; however, the 
veteran's report of medical history from July 1976 does not 
appear to be associated with the claims folder, where he may 
have indicated a "trick" or locked knee as he did in March 
1975.  Therefore, the veteran will be given the benefit of 
the doubt in this matter.  Hickson element (2) has therefore 
arguably been satisfied in regards to the veteran's knee 
claim.  

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran has a 
current knee disability or right ingrown toenail disability.  
The veteran has not complained of a knee or right toe problem 
since his separation from service, a period of almost 30 
years.  The veteran's December 1991 records from South 
Community Hospital in regards to his hernia surgery show that 
the veteran's musculoskeletal system was within normal 
limits.  VA outpatient records from the medical center in 
Oklahoma City are dated from June 2003 to January 2005 and do 
not show any complaints, diagnoses, or treatment of a knee 
disability or a right toe disability. 

Concerning the long period of time without complaint or 
medical findings of the disorders for which benefits are 
claimed, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach, 223 F.3d at  1380-81.  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the 
claimed disabilities, an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2004) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In the absence of any diagnosed disability regarding the 
knees or right toe, service connection may not be granted.  
Hickson element (1) has not been met, and the veteran's 
claims must be denied on that basis alone.  Degmetich, 104 F. 
3d at 1332.  However, for the sake of completeness, the Board 
will address the remaining Hickson element.

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  That is, no health care 
provider has attributed any disability of the veteran's knees 
or right toe to his military service.  It is clear that in 
the absence a current diagnosis of a disability in the left 
knee or right toe, a medical nexus opinion would be an 
impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002).

The veteran did have an ingrown toenail and diagnoses of 
recurrent subluxation of the patella and chondromalacia of 
the knee in service, as discussed above.  However, it is not 
enough to merely demonstrate a diagnosis occurred in service.  
Even allowing that an in-service disease or injury of the 
veteran's knees and right toe did occur, he must also have 
competent medical evidence to substantiate that these 
diagnoses resulted in chronic disabilities and that his 
current conditions are etiologically related to service.  See 
38 C.F.R. § 3.303(b) (2004).  Considering that the veteran 
has not made one complaint as to his knees or right toe in 
the almost 30 years following separation from service, the 
Board finds that any right toe and knee complaints the 
veteran may have had in service were not chronic conditions 
continuing to be manifested by any disability currently 
existing.

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed left knee disability and 
his military service, his statements are not probative of a 
nexus between the condition and military service.  See 
Espiritu, 2 Vet. App. at 494; see also Voerth v. West, 13 
Vet. App. 117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  

Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that, contrary to the assertions of 
the veteran's representative, a preponderance of the evidence 
is against these claims.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to an increased disability rating for a right 
inguinal hernia is denied.

Entitlement to service connection for a knee disability is 
denied.

Entitlement to service connection for a right ingrown toe 
disability is denied.


REMAND

4.  Entitlement to service connection for PTSD.

Reason for remand:  Compliance with the duty to notify the 
veteran of the evidence needed to substantiate his claim and 
to assist him in obtaining that evidence.  The veteran is 
seeking entitlement to service connection for PTSD.  He 
contends his PTSD is due to stressful experiences from his 
service during Vietnam aboard the USS Oklahoma City.  After 
having carefully considered the matter and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  

The VCAA

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist the veteran in the development 
of his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before the date 
of enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
although the RO sent the veteran a letter in January 2004 
requesting a description of the veteran's claimed in-service 
stressors, that letter did not adequately advise the veteran 
as to the evidentiary requirements needed to substantiate his 
claim.  The specific evidentiary requirements needed to 
substantiate a claim of entitlement to service connection for 
PTSD were not delineated in the April 2002 VCAA letter, the 
August 2002 rating decision, the January 2004 SOC or the 
January 2005 SSOC.  Therefore, the veteran must be noted of 
the evidentiary requirements to establish service connection 
for PTSD under 38 C.F.R. § 3.304(f) (2004).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Moreover, in the 
case of the claim for service connection for PTSD, the Board 
cannot conclude that the inadequacy of the notification 
letter was harmless error which does not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, No. 02-
1077, slip op. at 15 (U.S. Vet. App. April 14, 2005).  
Accordingly, the Board must remand the case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.  

Attempt to verify claimed stressors

With respect to the crucial element pertaining to in-service 
stressors, the veteran testified during his February 2005 
personal hearing that his military occupational specialty 
(MOS) was to record what was occurring on the USS Oklahoma 
City through photos, videos and written reports.  The service 
records do not indicate combat participation, combat injury 
or receipt by the veteran of a combat citation and the 
stressful events described by the veteran do not involve 
combat.

Because combat status was not indicated, the RO requested in 
January 2004 that the veteran complete and return an 
"Information in Support of Claim for Service Connection of 
Post Traumatic Stress Disorder (PTSD). . . . As a minimum, 
you must indicate the location and approximate time of the 
event."  The veteran did not respond to this letter.  
However, the veteran had already indicated the location and 
approximate time of the stressful event in his May 2003 
notice of disagreement.  He reiterated the location and 
approximate date of his stressor during his February 2005 
personal hearing testimony.   

The veteran contends that he was stationed aboard the USS 
Oklahoma City during the evacuation of Saigon in April 1975 
and that this situation was very chaotic.  In a description 
in a private clinical psychologist's report, dated in 
February 2005, he reported that all of sudden the sky was 
full of helicopters bringing out diplomatic staff, CIA 
members, Air American head staff, the Premier of South 
Vietnam, employees of the World Health Organization, and 
members of their families including children.  He stated that 
he was frightened by the helicopters, that the ship was 
overcrowded, and that he saw several people who had been 
injured.  

It does not appear that the RO submitted the veteran's 
descriptions of in-service stressors to the U.S. Armed 
Services Center for Research of Unit Records (CURR) to assist 
in verifying the stressful experiences described.  The Board 
believes that efforts should be made to verify the stressors.  
However, the Board notes that, other than a general 
description of a chaotic situation aboard the USS Oklahoma 
City, the veteran has not provided a description of any 
particular or specific event which would lend itself to 
verification.  Nevertheless on remand, the RO should attempt 
to verify the dates of the evacuation of Saigon, confirm that 
the veteran was assigned to the USS Oklahoma during that 
time, and, if he was, obtain a description of the role of the 
USS Oklahoma City in that evacuation.  The Board will leave 
it to the RO's discretion and expertise as to whether this 
verification is best done through CURR or by other means.

VA psychiatric examination

The evidence of record is equivocal as to whether PTSD is, in 
fact, present.  The veteran submitted a psychological 
examination from J.D.C., Ph.D., dated in January 2005.  The 
report shows that several diagnostic tests were administered 
to the veteran, but the validity of these tests and whether 
they confirm or support a diagnosis of PTSD is not clear.  
Dr. J.D.C. stated that "testing indicates depression and 
anxiety, as well as his reporting on all testing that he 
suffers from PTSD."  His diagnosis was "rule out PTSD, 
chronic, delayed onset, moderate."  One requirement for 
service connection for PTSD is that the diagnosis conform to 
the criteria in the Diagnostic Statistical Manual for Mental 
Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 3.304(f) 
(service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), and section 4.125(a) refers to the criteria of 
the DSM-IV).  It is not clear whether the veteran has a 
diagnosis of PTSD which conforms to these criteria.  Under 
these circumstances, the Board believes that a psychiatric 
examination of the veteran would be of assistance, so as to 
determine whether PTSD is or is not present.  However, such 
an examination is only needed if the RO is able to verify the 
dates of the evacuation of Saigon, confirm that the veteran 
was assigned to the USS Oklahoma City during that time, and, 
if so, obtain a description of the role of the USS Oklahoma 
City in that evacuation.  If these three things are 
accomplished, then an examination should be conducted in 
which the examiner reviews the January 2005 psychological 
examination from J.D.C., Ph.D. as well as a consultation 
report from a psychiatric clinic in service dated in February 
1976 subsequent to the evacuation of Saigon.

Accordingly, this case is REMANDED to the for the following 
actions:

1.  Assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence required to 
establish a claim for service connection 
for PTSD under 38 C.F.R. § 3.304 (f).  
Take appropriate steps to secure any 
medical treatment records pertaining to 
PTSD and associate them with the 
veteran's VA claims folder, to include 
updated records from the VA medical 
center in Oklahoma City.

2.  Review the file and prepare a summary 
of all of the veteran's claimed 
stressors.  This summary, together with a 
copy of the DD 214 and any other relevant 
personnel records, some of which are in 
the claims file and show the dates on 
which the veteran was assigned to the USS 
Oklahoma, should be used in an attempt 
(1) to verify the dates of the evacuation 
of Saigon, (2) to confirm that the 
veteran was assigned to the USS Oklahoma 
City during that time, and, if he was, 
(3) to obtain a description of the role 
of the USS Oklahoma City in that 
evacuation.  The Board leaves it to the 
discretion and expertise of the RO as to 
whether this verification is best done 
through CURR or through other reliable 
means or resource.

3.  If and only if this development can 
be accomplished, the veteran should be 
afforded a VA Mental Disorders (PTSD) 
examination by a VA examiner who will 
determine whether the veteran has a 
current diagnosis of PTSD that meets the 
diagnostic criteria for that disorder in 
the DSM-IV.  The examiner should review 
the veteran's claims folder.  If the 
examiner deems it to be necessary, 
psychological or other diagnostic testing 
should be performed.  In rendering a 
diagnosis, the examiner should consider 
the January 2005 psychological 
examination from J.D.C., Ph.D., and the 
February 1976 consultion during service 
from a psychiatric clinic.  Concerning 
the latter, the examiner should comment 
on  the significance, if any, of the 
veteran's not having complained or 
reported at that time that he had been 
disturbed by the stressful events that 
had recently occurred on the USS Oklahoma 
City during the evacuation of Saigon.  If 
PTSD is diagnosed, the examiner should 
identify the verified stressor(s) that 
forms the basis for that diagnosis.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  Following the completion of the 
foregoing, readjudicate the claim for 
service connection for PTSD.  If the 
claim remains denied, issue a 
supplemental statement of the case, and 
allow the veteran and his representative 
an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


